Case 2:20-cv-00175-JDC-KK Document 19 Filed 03/10/21 Page 1 of 1 PageID #: 92




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


CEVERO GARCIA #368938                               CASE NO. 2:20-CV-00175 SEC P

VERSUS                                              JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA                            MAGISTRATE JUDGE KAY


                                       JUDGMENT

       Before the court is a Report and Recommendation [doc. 11] of the Magistrate Judge,

recommending that this civil rights action be denied and dismissed with prejudice under

28 U.S.C. § 1915(e)(2)(B)(i) and (ii) as frivolous and failing to state a claim on which relief

can be granted. Noting the lack of timely objections from the plaintiff, the court has

conducted an independent review of the record and finds that the Report and

Recommendation is correct under applicable law. Accordingly, IT IS ORDERED that the

Report and Recommendation [doc. 11] be ADOPTED and that this matter be DENIED

and DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). The

Clerk of Court is directed to forward a copy of this judgment to the Keeper of the Three

Strikes List in Tyler, Texas.

       THUS DONE AND SIGNED in Chambers on this 10th day of March, 2021.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
